LeBLANC, J.
(dissenting). The majority opinion concedes that the petition, considered alone, does not disclose a cause of action, but it holds that certain admissions and allegations of fact of the answer, which was filed prior to the filing of the exception, had the effect of infusing a cause of action which otherwise was not shown to exist.
In the case of State ex rel. Barthe v. City of New Orleans, 130 La. 196, 57 So. 798, the Supreme Court decided that: ,
“The exception of no cause of action has to be disposed of on the face of the petition, irrespective of the allegations of the answer.”
And later, to the same effect in the case of State v. American Railway Express Co., 159 La. 1001, 106 So. 544; again, in Picard Construction Co. v. Board, 161 La, 1002, 109 So. 816, 819, it was held that:
“Since an exception of no cause of action is always triable exclusively upon the face of the petition, it follows that the answer and reeonventional demand are no part of the case when the exception is passed upon.’!
As I construe the language in these cases, I do not think we can consider the allegations of the answer filed in the case before us without a consideration of which there is no cause of action disclosed.
For the foregoing reasons, I respectfully dissent.